Blandford, Justice.
[Howard was indicted for using obscene and vulgar language in the presence of a female. The husband of the female was the prosecutor. On the trial, she testified that, while driving in a buggy with defendant, who was a cousin -of hers, near dusk in the evening, he made improper proposals, and- sought to take improper liberties with her? which she indignantly rejected.- On cross-examination, she stated that during a portion of the time when this impropriety was goi'ng on, another buggy was behind them containing one Weaver; that she made no outcry, or call ■on him for assistance; that she did not tell her husband ■of the insult on arriving at home; told her uncle next day, and her husband- some time afterwards-; that defendant stayed at her home that night, and had been there once since; and that it was some months after this before the prosecution began. She stated that she became indignant *85and threatened to leave the buggy; that she was frightened; that she had started ■ home riding with her uncle; that Weaver and defendant came up, riding in defendant’s buggy together; that Weaver stated that he desired to talk to her uncle, and proposed that she ride in the buggy with defendant and let him ride with her uncle; that she at first declined, on account of the muddy condition of the road, to make any exchange, but after some urging, did so; that after her uncle and Weaver separated, the latter came on in his buggy, which had before that been driven by a colored man; that she had always heard Weaver spoken of as a bad character, and did not expect anything good of him; that her husband was afflicted with a disease which affected his mind, and was in a very precarious condition, and she was afraid to excite him by telling him of the occurrence ; that she endeavored to do so on the next day, but he became so excited that she desisted until he had sufficiently recovered to permit of her telling him. She also stated that, when she rejected the improper proposal of defendant in the buggy, he asked if she would not consent that night, to which she replied, “ no;” that he asked her if a Miss Howe, who was a visitor at her house, would not stay with him, and she said no; that at the house that night, the young lady asked to be introduced to defendant, and witness did introduce her.
Defendant denied in his statement all improper conversation with Mrs. Graham, the wife of the prosecutor.
The jury found defendant guilty, and he was sentenced to pay a fine of $500.00, or serve twelve months in the chain-gang. He moved for a new trial, which was refused, and he excepted.]